
 

Back to Form 8-K [form8-k.htm] Exhibit 10.8

 
MARKET STOCK UNIT AWARD AGREEMENT
 
Pursuant to a Market Stock Unit Award Notice and Agreement (the “Award Notice”),
WellCare Health Plans, Inc., a Delaware corporation (the “Company”), has granted
to Grantee named in the Award Notice the number of market stock units (the
“MSUs”) set forth in the Award Notice, subject to the terms and conditions of
the Award Notice and this Market Stock Unit Award Agreement (the “Award
Agreement” and together with the Award Notice, the “Award Documentation”).
 
1.   The Plan.  The MSUs are granted pursuant to the WellCare Health Plans, Inc.
2004 Equity Incentive Plan (the “Plan”), a copy of which has been made available
to Grantee.  The terms and conditions of the Plan are incorporated into this
Award Agreement.  As a condition to the grant of MSUs set forth in the Award
Notice, Grantee agrees to be bound by all of the terms and conditions in the
Award Documentation and in the Plan.  If and to the extent that the Award
Documentation conflicts or is inconsistent with the terms, conditions and
provisions of the Plan, the Plan shall control, and the Award Documentation
shall be deemed to be modified accordingly.
 
2.   Accelerated Vesting.  Notwithstanding any other term or provision of the
Award Documentation but subject to the provisions of the Plan, the Committee
shall be authorized, in its sole discretion, to accelerate the vesting of all or
any portion of the MSUs under the Award Documentation, at such times and upon
such terms and conditions as the Committee shall deem advisable.
 
3.   No Rights as a Shareholder.  Until the stock certificates reflecting the
Shares underlying the MSUs are issued to Grantee, which may be in book-entry
form, Grantee shall have none of the rights of a shareholder with respect to
such Shares.
 
4.   Adjustments.  If a MSU is adjusted pursuant to Section 19 of the Plan, any
such adjustment shall disregard any fractional Share and no Share will be
delivered in connection with such fraction.
 
5.   No Effect on Company Actions.  Notwithstanding any term or provision of the
Award Documentation to the contrary, the existence of the award, or of any
outstanding MSUs awarded hereunder, shall not affect in any manner the right,
power or authority of the Company to make, authorize or consummate: (i) any or
all adjustments, recapitalizations, reorganizations, stock splits, stock
dividends, combination of shares or other changes in the Company’s capital
structure or its business, (ii) any merger, consolidation or similar transaction
by or of the Company, (iii) any offer, issue or sale by the Company of any
capital stock of the Company, including any equity or debt securities, or
preferred or preference stock that would rank prior to or on parity with the
MSUs and/or that would include, have or possess other rights, benefits and/or
preferences superior to those that the MSUs include, has or possesses, or any
warrants, options or rights with respect to any of the foregoing, (iv) the
dissolution or liquidation of the Company, (v) any sale, transfer or assignment
of all or any part of the stock, assets or business of the Company or (vi) any
other corporate transaction, act or proceeding (whether of a similar character
or otherwise).
 
6.   Tax Withholding Obligations.  As a condition of this award, Grantee will
pay, or otherwise provide for, to the satisfaction of the Company, any
applicable federal, state, local or foreign withholding taxes that may be due as
a result of the vesting of MSUs or the issuance of Shares under this award.  In
the event that the Company determines that any payment of withholding or other
taxes is required, the Company will have the right to: (i) require that Grantee
arrange such payments to the Company, or (ii) cause an immediate forfeiture of
Shares subject to the MSUs granted pursuant to the Award Documentation with a
Fair Market Value on the date of forfeiture equal to the withholding or other
taxes due.  In addition, in the Company’s sole discretion and consistent with
the Company’s rules (including, but not limited to, compliance with the
Company’s Policy on Inside Information and Insider Trading) and regulations, the
Company may permit Grantee to pay the withholding or other taxes due as a result
of the vesting of Grantee’s MSUs by delivery (on a form acceptable to the
Committee or Company) of an irrevocable direction to a licensed securities
broker to sell Shares and to deliver all or part of the sales proceeds to the
Company in payment of the withholding or other taxes. If Grantee delivers to the
Company Shares already owned by Grantee as payment for any withholding or other
tax obligations, (i) only a whole number of Shares (and not fractional Shares)
may be delivered and (ii) Shares must be delivered to the Company free and clear
of any liens of any kind.  Delivery for this purpose may, at the election of
Grantee, be made either by (A) physical delivery of the certificate(s) for all
such Shares tendered in payment of the withholding or other tax obligations,
accompanied by duly executed instruments of transfer in a form acceptable to the
Company, or (B) direction to Grantee’s broker to transfer, by book entry, such
Shares from a brokerage account of Grantee to a brokerage account specified by
the Company.  If Shares are withheld from Grantee to pay any withholding or
other tax obligations, only a whole number of Shares (and not fractional shares)
will be withheld in payment.
 
 
 
 

--------------------------------------------------------------------------------

 
 
7.   Non-Transferability.  Unless otherwise determined by the Committee, the
MSUs may not be transferred in any manner except by will or the laws of descent
and distribution, and any attempt to transfer the MSUs in violation of this
Section 7 shall be void ab initio.
 
8.   Amendment, Modification and Assignment.  The Committee may amend or modify
the Award Documentation at any time as provided by Section 21 of the Plan.  This
award (and Grantee’s rights hereunder) may not be assigned, and the obligations
of Grantee hereunder may not be delegated, in whole or in part.  The rights and
obligations created hereunder shall be binding on Grantee and his executors,
administrators, heirs, successors and assigns of the Company.
 
9.   Complete Agreement.  The Award Documentation (together with the Plan and
the Plan prospectus) constitute the entire agreement, and supersede all other
prior agreements, understandings, representations and warranties, both written
and oral, among the parties, with respect to the subject matter hereof.
 
10.         No Right to Continued Employment.  The Award Documentation and the
award shall not confer, or be construed to confer, upon Grantee any right to
employment, or continued employment, with the Company or any of its
Subsidiaries.
 
11.         No Limit on Other Compensation Arrangements.  Nothing contained in
the Award Documentation shall preclude the Company or any of its Subsidiaries
from adopting or continuing in effect any other or additional compensation
plans, agreements or arrangements.
 
12.         No Trust or Fund Created.  Neither the Award Documentation nor the
grant of MSUs pursuant to the Award Documentation shall create or be construed
to create a trust or separate fund of any kind or a fiduciary relationship
between the Company or any of its Subsidiaries and Grantee or any other
person.  To the extent that Grantee or any other person acquires a right to
receive payments from the Company or any of its Subsidiaries pursuant to the
Award Documentation, such right shall be no greater than the right of any
unsecured general creditor of the Company.
 
13.         Section 409A.  The Award Documentation shall be interpreted,
administered and construed in a manner so as to avoid the imposition of
interest, taxes and penalties on Grantee pursuant to Section 409A of the
Code.  It is intended that the MSUs shall comply with the requirements of
Section 409A of the Code.  To the extent required in order to avoid the
imposition of any interest, penalties and additional tax under Section 409A of
the Code, any Shares deliverable as a result of Grantee’s termination of
employment with the Company or a Subsidiary will be delayed for six months and
one day following such termination of employment, or if earlier, the date of
Grantee’s death, if Grantee is deemed to be a “specified employee” as defined in
Section 409A of the Code and as determined by the Company.  Any delivery of
Shares provided for in the Award Documentation in connection with Grantee’s
termination of employment shall be made to Grantee only upon a “separation from
service” (as such term is defined and used in Section 409A of the Code).
 
 
 
2

--------------------------------------------------------------------------------

 
 
14.         Interpretation; Construction.  Grantee accepts as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions arising under the Award Documentation.  Section, paragraph and other
headings and captions are provided solely as a convenience to facilitate
reference.  Such headings and captions shall not be deemed in any way material
or relevant to the construction, meaning or interpretation of the Award
Documentation or any term or provision hereof.
 
15.         Notices.  Any notice under the Award Documentation shall be in
writing addressed (i) if to the Company, to the attention of the Company’s
General Counsel at 8735 Henderson Road, Renaissance Two, Tampa, Florida 33634,
or if the Company should move its principal office, to such principal office and
(ii) if to Grantee, to Grantee’s last permanent address as shown on the
Company’s records, or to such other address as may be designated in a notice
satisfying the requirements of this Section 15.  Any notices shall be delivered
personally or sent by registered or certified mail, postage prepaid, by
facsimile (with proof of transmission), by courier (with proof of delivery) or
by such other methods that are acceptable to the Company.  Notice shall be
deemed to have been duly given when delivered personally or when deposited in
the United States mail or sent pursuant to such other method acceptable to the
Company.
 
16.         Non-Waiver of Breach.  The waiver by any party hereto of the other
party’s prompt and complete performance, or breach or violation, of any term or
provision of the Award Documentation shall be effected solely in a writing
signed by such party, and shall not operate nor be construed as a waiver of any
subsequent breach or violation, and the waiver by any party hereto to exercise
any right or remedy which he or it may possess shall not operate nor be
construed as the waiver of such right or remedy by such party, or as a bar to
the exercise of such right or remedy by such party, upon the occurrence of any
subsequent breach or violation.
 
17.         Counterparts.  The Award Documentation may be executed in two or
more separate counterparts, each of which shall be an original, and all of which
together shall constitute one and the same agreement.
 
18.         Forfeiture and Company Right to Recover Fair Market Value of Shares
Received Pursuant to MSUs.  If, at any time, the Board or the Committee, as the
case may be, in its sole discretion determines that any action or omission by
Grantee constituted (a) wrongdoing that contributed to (i) any material
misstatement in or omission from any report or statement filed by the Company
with the U.S. Securities and Exchange Commission or (ii) a statement,
certification, cost report, claim for payment, or other filing made under
Medicare or Medicaid that was false, fraudulent, or for an item or service not
provided as claimed, (b) intentional or gross misconduct, (c) a breach of a
fiduciary duty to the Company or a Subsidiary, (d) fraud or (e) non-compliance
with the Company’s Code of Conduct and Business Ethics, policies or procedures
to the material detriment of the Company, then in each such case, commencing
with the first fiscal year of the Company during which such action or omission
occurred, Grantee shall forfeit (without any payment therefore) up to 100% of
any MSUs that have not been vested or settled and shall repay to the Company,
upon notice to Grantee by the Company, up to 100% of the Fair Market Value of
the Shares at the time such Shares were delivered to Grantee pursuant to the
MSUs during and after such fiscal year.  The Board or the Committee, as the case
may be, shall determine in its sole discretion the date of occurrence of such
action or omission, the percentage of the MSUs that shall be forfeited and the
percentage of the Fair Market Value of the Shares delivered pursuant to the MSUs
that must be repaid to the Company.
 
19.         Governing Law.  The Award Documentation shall be governed by the
corporate laws of the State of Delaware, without giving effect to any choice of
law provisions.
 


 

 
3

--------------------------------------------------------------------------------

 
